Raymond Leidig, M.D. Executive Director Department of Institutions 3550 West Oxford Avenue Denver, CO 80236
Dear Dr. Leidig:
This opinion letter is in response to your letter received in this office on May 28, 1980, in which you inquired about whether Senate bill 26 applied to delinquency proceedings.
QUESTION PRESENTED AND CONCLUSION
The question presented for an attorney general's opinion is:
1. Do the provisions of Senate bill 26, enacted by the Fifty Second General Assembly, first session, (hereinafter S.B. 26) apply to delinquency proceedings under C.R.S. 1973, section19-3-101, et seq?
     My conclusion is that the provisions of S.B. 26 do apply to delinquency proceedings.
ANALYSIS
S.B. 26 added a section to the Colorado Children's Code including under the juvenile court's jurisdiction determinations concerning petitions for review of need for placement. C.R.S. 1973, section19-1-104(1)(m), as amended. C.R.S. 1973, section 19-3-101.1, as amended, sets out the procedure for such petitions. It also requires petitions for review to be filed whenever a child
     has been in placement out of the home before the expiration of ninety days in such placement or when such placement involves the expenditure . . . of public monies.
(Emphasis added.)  Placement out of the home is broadly defined as
 placement for twenty-four hour residential care in any facility or center operated or licensed by . . . the Department of Institutions.
C.R.S. 1973, section 19-1-103(21.5), as amended. (Emphasis added.)  The only exemptions to this definition are placements of children who are developmentally disabled, placements which do not involve any public monies, and placements which are for adoption purposes. C.R.S. 1973, section 19-1-103(21.5), as amended. Whether voluntary or ordered by the court, any placement which does not fit into one of the three exceptions is governed by the provisions of S.B. 26. Thus it is clear that children committed to the Department of Institutions are included in the meaning of the definition of placement out of home and are covered by the provisions of S.B. 26.
This analysis is bolstered by the language of C.R.S. 1973, section 19-3-113, as amended, which provides for disposition of cases involving delinquent children. That section provides for placement out of the home and includes a provision that the court may use the evaluation for placement which is prepared pursuant to other requirements of S.B. 26.
SUMMARY
In conclusion, it seems clear that the legislature intended to cover delinquent children in the provisions of S.B. 26. This conclusion is supported both by the definition of "placement out of the home" and in the provisions for disposition concerning delinquent children.
Very truly yours
                             J.D. MacFARLANE Attorney General
JUVENILES COURTS, JUVENILE JUVENILE DELINQUENCY
C.R.S. 1973, 19-1-104(m) (Cum. Supp. 1979) C.R.S. 1973, 19-3-101.1 (Cum. Supp. 1979) C.R.S. 1973, 19-1-103(21.5) C.R.S. 1973, 19-3-113 (Cum. Supp. 1979)
   (The aforementioned amended or enacted by Senate Bill 26, Chapter 179, 1979 Session Laws.)
INSTITUTIONS, DEPT. OF Administration
The provisions of Senate Bill 26, Chapter 179, 1979 Session Laws concerning juvenile court review of out of home placements, both voluntary and involuntary, applies to delinquent children committed to the Department of Institutions. Placement of developmentally disabled children are not subject to court review under these procedures.